In re Hampton, Georgia Parker; Hampton, Marge Lynette; applying for supervisory writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “J”, No. 178241; to the Court of Appeal, First Circuit, No. CW87 0102.
Denied. Considering that this case is to be tried on the merits, and without passing on the trial court’s reasons in support of judgment denying relator’s motion for summary judgment, the writ is denied.
DIXON, C.J., and WATSON and COLE, JJ., concur in the denial, being of the opinion that the facts related in the trial judge’s reasons for judgment establish that the maintenance activity in this case was ultrahazardous.